DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				
2.	Following prior arts of record are considered pertinent to applicant's disclosure.
a.	US 20140003537 A1 – hereafter Wang et al, [see at least paragraphs 29, 95, 99, 140]
Oath/Declaration
3.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Status of Claims
4.	This Office Action is in response to the application filed on August 28th 2020. Claims 2-8 pending examination. Claim previously cancelled.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 08/28/2020, 02/22/2021 is noted. The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,791,337. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 2 is anticipated by the conflicting patented claim 1, as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim narrower in scope and falls within the scope of the examined claim. That is, the instant application claim boarder in every aspect than the patent claim and therefore an obvious variant therefore.

Instant Application 17/006,335
Patent 10,791,337
2. A video decoding method performed by a decoding apparatus, the method comprising: 
receiving picture order count (POC) information; 
deriving POC values of the reference pictures the POC information; constructing a reference picture list the POC values of the reference pictures, and performing an inter prediction on a current block the reference picture list to derive a predicted sample of the current block, wherein a POC value of an i-th reference picture is derived a POC difference derived from the POC information, wherein 0-th reference picture is an initial reference picture, wherein the POC difference specifies a difference between the POC values of the current picture and the i-th reference picture based on the i-th reference picture being a firstly- ordered reference picture specified by the POC information, and wherein the POC difference specifies a difference between the POC values of the i-th reference picture and an (i-1)-th reference picture based on the i-th reference picture being a secondly-ordered reference picture or a subsequent reference picture specified by the POC information.

obtaining picture order count (POC) information of reference pictures, which are used for inter prediction of a current picture and are prior to the current picture in a decoding order, from a bitstream; deriving picture order count (POC) values for specifying the reference pictures based on the picture order count (POC) information; 
constructing a reference picture list including the reference pictures based on the derived picture order count (POC) values of the reference picture; and performing the inter prediction on a current block based on the reference picture list to derive a predicted sample of the current block, wherein a picture order count (POC) value for specifying an i-th reference picture is derived based on a picture order count (POC) difference indicated by the picture order count (POC) information, wherein the picture order count (POC) information is included in a slice header, wherein the picture order count (POC) difference specifies a difference between picture order count (POC) values of the current picture and the i-th reference picture based on the i-th reference picture being a firstly-ordered reference picture specified by the picture order count (POC) information, and wherein the picture order count (POC) difference specifies a difference between picture order count (POC) values of the i-th reference picture and an (i−1)-th reference picture based on the i-th reference picture being a secondly-ordered reference picture or a subsequent reference picture specified by the picture order count (POC) information.

Table 1: Shows the difference in claimed feature of the instant application and the patent.
	Claim 3 of the instant application corresponds to the claim 2 of the patent.
	Claim 4 of the instant application corresponds to the claim 3 of the patent.
	Claim 5 of the instant application corresponds to the claim 6 of the patent.
	Claim 6 of the instant application corresponds to the claim 7 of the patent.
	Claim 7 of the instant application corresponds to the claim 8 of the patent.
	Claim 8 of the instant application corresponds to the claim 11 of the patent.

7.	Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,321,154. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 2 is anticipated by the conflicting patented claim 1, as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim narrower in scope and falls within the scope of the examined claim. That is, the instant application claim boarder in every aspect than the patent claim and therefore an obvious variant therefore.
Instant Application 17/006,335
Patent 10,321,154
2. A video decoding method performed by a decoding apparatus, the method 
receiving picture order count (POC) information; 
deriving POC values of the reference pictures the POC information; constructing a reference picture list the POC values of the reference pictures, and performing an inter prediction on a current block the reference picture list to derive a predicted sample of the current block, wherein a POC value of an i-th reference picture is derived a POC difference derived from the POC information, wherein 0-th reference picture is an initial reference picture, wherein the POC difference specifies a difference between the POC values of the current picture and the i-th reference picture based on the i-th reference picture being a firstly- ordered reference picture specified by the POC information, and wherein the POC difference specifies a difference between the POC values of the i-th reference picture and an (i-1)-th reference picture based on the i-th reference picture being a secondly-ordered reference picture or a subsequent reference picture specified by the POC information.
A video decoding method performed by a decoding apparatus including at least one of a processor and a memory, 
receiving, by the processor and through a slice header, picture order count (POC) information for configuring a reference picture set including reference pictures; 
deriving, by the processor, POC values of the reference pictures in the reference picture set based on the POC information; 
configuring, by the processor, the reference picture set including the reference pictures based on the POC values of the reference pictures; and performing, by the processor, an inter prediction on a current block based on the reference picture set to generate a predicted sample of the current block, wherein a POC value of an i-th reference picture is derived based on a POC difference specified by the POC information, wherein the POC information in the slice header includes POC difference value information, wherein the POC difference value information specifies the POC difference between a current picture and the i-th reference picture if the i is equal to 0, and wherein the POC difference value information specifies the POC difference between the i-th reference picture and an (i−1)-th reference picture if the i is greater than 0.

Table 2: Shows the difference in claimed feature of the instant application and the patent.

8.	Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,571,834. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 2 is anticipated by the conflicting patented claim 1, as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim narrower in scope and falls within the scope of the examined claim. That is, the instant application claim boarder in every aspect than the patent claim and therefore an obvious variant therefore.

Instant Application 17/006,335
Patent 9,571,834
2. A video decoding method performed by a decoding apparatus, the method comprising: 
receiving picture order count (POC) information; 
deriving POC values of the reference pictures the POC information; constructing a reference picture list the POC values of the reference pictures, and performing an inter prediction on a current block the reference picture list to derive a predicted sample of the current block, wherein a POC value of an i-th reference picture is derived a POC difference derived from the POC information, wherein 0-th reference picture is an initial reference picture, wherein the POC difference specifies a difference between the POC values of the current picture and the i-th reference wherein the POC difference specifies a difference between the POC values of the i-th reference picture and an (i-1)-th reference picture based on the i-th reference picture being a secondly-ordered reference picture or a subsequent reference picture specified by the POC information.
A video decoding method performed by a decoding apparatus including at least one of a processor and a memory, the method comprising: 
receiving, by the processor, picture order count (POC) information for configuring a reference picture set including reference pictures which are prior to the current picture in a decoding order; 
deriving, by the processor, POC values of the reference pictures in the reference picture set based on the POC information; 
configuring, by the processor, the reference picture set based on the POC values of the reference pictures; performing, by the processor, an inter prediction on a current block based on the reference picture set to derive a predicted sample of the current block; wherein a POC value of an i-th reference picture is derived based on a POC difference specified by the POC information, wherein the POC information specifies the POC difference between the current picture and the i-th reference picture if the i is equal to 0, and wherein the POC information specifies the POC difference between the i-th reference picture and an (i−1)-th reference picture if the i is greater than 0.

Table 3: Shows the difference in claimed feature of the instant application and the patent.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442. The examiner can normally be reached Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        October 15, 2021